Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-7 and 15 are drawn to a computer-implemented, cloud-based storage/software system for creating contracts, estimates, proposals, addendums, and change orders related to a work project, classified in CPC class G06Q, subclass 10/1053.
II.	Claims 8-14 are drawn to a computer-readable, non-transitory medium encoded with computer instructions, which when executed, enables a computer system to determine whether a line item is taxable, adjusting the tax rate and a fixed footer comprising a link to a calculator, classified in CPC class G06Q, subclass 40/125.

3.	The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility such as creating contracts, estimates, proposals, addendums, and change orders related to a work project. Subcombination II has a separate utility such as determining whether a line item is taxable and adjusting the tax rate. Subcombination I  a computer-implemented, cloud-based storage/software system for creating contracts, estimates, proposals, addendums, and change orders related to a work project, whereas subcombination II does not. Subcombination II recites a line item markup tool that adjusts the markup rate, determines whether said line item is taxable, adjusts the tax rate, and provides a means to add said line item to said proposal; an expense database, wherein said expense database comprises materials, payroll, and rentals; a selections database, wherein said selections database comprises information related to a product, including a description, a price, a URL, and a photo, wherein a client can access, review, and select one or more of said products for inclusion in said proposal; a proposal creation mode, comprising a preview option, a save proposal as template option, and a print proposal option; a fixed footer comprising a link to a calculator, a link to add a new category, an area for displaying running totals, a project and a section total, and links to each category in use within said estimate, whereas subcombination I does not. Subcombination II entails details regarding a line item markup tool that adjusts the markup rate, determines whether said line item is taxable, adjusts the tax rate, and provides a means to add said line item to said proposal; an expense database, wherein said expense database comprises materials, payroll, and rentals; a selections database, wherein said selections database comprises information related to a product, including a description, a price, a URL, and a photo, wherein a client can access, review, and select one or more of said products for inclusion in said proposal; a proposal creation mode, comprising a preview option, a save proposal as template option, and a print proposal option; a fixed footer comprising a link to a calculator, a link to add a new category, an area for displaying running totals, a project and a section total, and links to each category in use within said estimate, whereas subcombination I does not, which shows how subcombination II is a different embodiment that subcombination I, but are usable together. See MPEP § 806.05(d).
The specification describes various embodiments of different systems. For example, paragraph 0062, describes “It is therefore submitted that the instant invention has been shown 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

As indicated above, there would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). In the instant case, examination of each of the inventions may necessitate searching different subclasses and/or employing different search queries based at least on one or more distinct features of each invention as follows:
Invention II includes at least the following distinct feature(s):  a line item markup tool that adjusts the markup rate, determines whether said line item is taxable, adjusts the tax rate, and provides a means to add said line item to said proposal; an expense database, wherein said expense database comprises materials, payroll, and rentals; a selections database, wherein said selections database comprises information related to a product, including a description, a price, a URL, and a photo, wherein a client can access, review, and select one or more of said products for inclusion in said proposal; a proposal creation mode, comprising a preview option, a save proposal as template option, and a print proposal option; a fixed footer comprising a link to a calculator, a link to add a new category, an area for displaying running totals, a project and a section total, and links to each category in use within said estimate.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

It is also noted that as per MPEP § 821.03, [c]laims added by amendment following action by the examiner, MPEP § 818.01, MPEP § 818.02(a), to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145. As per 37 CFR 1.145, [i]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 CFR 1.143 and 1.144.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683